Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-10:   The prior art did not teach or suggest a method for providing a constant flow rate within an irrigation system as claimed by the applicant, specifically a method comprising the steps of determining an Available Flow Rate (AVR) for the irrigation system during execution of the irrigation plan; determining a Required Flow Rate (RFR) from at least one data source selected from the group of data sources comprising: sprinkler package required flowrate, prescribed pulse rate, current ground speed, prescribed ground speed, and VRI prescription parameters; comparing the Available Flow Rate of the irrigation system to the Required Flow Rate to determine whether the Available Flow Rate (AVR) is greater than or equal to the Required Flow Rate (RFR); adjusting the pulse rate of a plurality of nozzles to reduce the Required Flow Rate (RFR) to at least the Available Flow Rate (AFR); wherein the pulse rate is reduced by the ratio of AVT/RFR; and calculating and selecting a lower ground speed required to apply the target amount of applicant to the target area based on the adjusted pulse rate for the plurality of nozzles, together in combination with the other claimed method steps and features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 11-19:   The prior art did not teach or suggest a method for providing a constant flow rate within an irrigation system as claimed by the applicant, specifically a method comprising the steps determining an Available Pressure (AP) for the irrigation system during execution of the irrigation plan; determining a Minimum Required Pressure (MRP) from at least one data source selected from the group of data sources comprising: sprinkler package required flowrate, prescribed pulse rate, current ground speed, prescribed ground speed, and VRI prescription parameters; 15Attorney Docket Number: 16635-028USU1Non-Provisional Patent Application comparing the Available Pressure of the irrigation system to the Minimum Required Pressure to determine 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752